DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
Claims 1, 3-6, 8, 10-13, 15, 17-45, and 47-48 are currently pending in the above identified application.
Claims 20-39 have been withdrawn from consideration as being directed towards the non-elected invention.

Withdrawn Rejections
The objections to the claims 42-45, made of record in the office action mailed May 5, 2021, have/has been withdrawn due to Applicant’s amendment in the response filed November 5, 2021.
The 35 U.S.C. §112, 1st and/or 2nd paragraph, rejection(s) of claims 42-45, made of record in the office action mailed May 5, 2021 have/has been withdrawn due to Applicant’s amendment in the response filed November 5, 2021.
The 35 U.S.C. §103 rejection of claims 42 and 46 as over US Pub. No. 2003/0200861 to Cordova, US Pub. No. 2010/0048076 to Creyghton, US Pub. No. 2009/0326128 to Macossay-Torres and US Pub. No. 2003/0108633 to Yamakawa, made of record in the office action mailed May 5, 2021 has been withdrawn due to Applicant’s amendment in the response filed November 5, 2021.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-13, 15, 17-19, 40-41, and 47 are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2010/0170746 to Restuccia in view of US Pub. No. 2009/0326128 to Macossay-Torres and US Pub. No. 2003/0108633 to Yamakawa.
Regarding claims 1, 3-6, 10-13, 15, 17-19, 40-41 and 47, Restuccia teaches a composite material (Restuccia, Fig. 14) capable of absorbing and dissipating high energy forces of viscoelastic interleaf comprising at least one thin layer of nonwoven material, which encompass a plurality of layers, wherein each layer comprises a web, specifically a plurality of thin nonwoven webs (claim 3), wherein the nonwoven webs comprise an elastomer and reinforcing nanoparticles, such as the nanoclay or nanographite (claim 15) (Id., para 0008-0011, 0015-0022, 0074, 0086-0090, 0096).  Restuccia further teaches the composite dissipating energy over a wide range of frequencies including about 200-5000 hertz (Id., para 0066, 0026, title).  Restuccia teaches the composite being integrated and teaches the   composite being consolidated by applying at least one of heat, vacuum, and external pressure (Id., para 0069, 0053, 0057, 0116-0117).  The combination of viscoelastic interleafs corresponds to the composite material. Restuccia teaches the elastomer being a polyether and ester based polyurethane thermoplastic elastomer (Id., para 0074).
Restuccia is silent on the amount of the nanoclay or nanographite filler present.  However, Macossay-Torres teaches fiber comprising polyurethane, include LycraTM, which is a common polyurethane elastomer, wherein the fiber comprises nanoparticles, such as graphite or buckyball nanoparticles (carbon60) nanoparticles, in an amount from about 0.001-10% by weight of the fiber, such as about 1.0% or 2.0%, that reinforce the fiber (Macossay-Torres, abstract, para 0008, 0010, 0046-0047).  Macossay-Torres the nanoparticles being used to render the fibers stronger and lighter for applications that include, but are not limited to filters, textiles, military or other clothing, electronic devices, optical devices, sensors, biosensors and reinforced composites (Id., para 0006).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the composite of Restuccia, wherein the nanographite filler is 0.01-10% by weight of the elastomer web as taught by Macossay-Torres, motivated by the desire of forming conventionally known nonwoven web comprising polyurethane elastomer and fillers predictably suitable for reinforcing the fibers and resulting in stronger lighter fibers used in textile, military or other clothing, and reinforced composites.  
While the prior art combination does not specifically teach the claimed range of 0.1% to 3% (claim 1), specifically 0.2 wt% to 1 wt% (claim 47), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust, vary, and optimize the amount of filler, such as within the claimed range, taught as a suitable amount, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
The prior art combination is silent on the hard segment being an aromatic based segment and the soft segment being ether or ester based and the Shore A and Shore D hardness of the polyurethane. However, Yamakawa teaches a thermoplastic elastomer nonwoven formed of melt-spinnable polyurethane elastomers having a shore A hardness from 75 to 98 that reduces wrinkles and change in shape associated with delayed restoration (Yamakawa, abstract, para 0044).  Yamakawa teaches that when the shore A hardness is 75 or lower, the tensile strength of the elastomer decreases and when the shore A hardness is 98 or higher, the stretch restoration decreases (Id., para 0044).  Yamakawa teaches a specific embodiment using a thermoplastic polyurethane polymer having a Shore A hardness of 90 obtained by polymerizing diol comprising butanediol, hexanediol and adipic acid as a soft segment (polyester) and 4,4’-diphenylmethane diisocyanate (MDI) (aromatic hard segment) (Id., para 0063).  
It would have been obvious to one of ordinary skill before the effective filing date to form the composite of the prior art combination, wherein the thermoplastic polyurethane elastomer used to form the nonwoven is the thermoplastic polyurethane polymer having a Shore A hardness of 90 of Yamakawa, motivated by the desire of using conventionally known thermoplastic polyurethane elastomers predictably suitable for forming nonwoven in order to balance the tensile strength with the stretch restoration, as taught by Yamakawa. Shore A hardness of 90 equates to a Shore D hardness of about 39.
The limitation “wherein the plurality of layers of the web are hot pressed at a temperature from 85°C to 200°C to form the composite material while maintaining the fibrous structure of the web” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter, especially given that consolidation by heat and pressure are taught.  The prior art does not teach fully melting and teaches the interleaf comprising at least one thin layer of nonwoven material.  If the fibrous structure was lost during consolidation, it would no longer be considered a nonwoven web.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to have formed the composite of Restuccia, wherein the composite is integrated together by heat and pressure (hot pressed), such as within the claimed temperature range, motivated by the desire of forming conventionally known consolidation techniques taught by Restuccia as being predictably suitable to ensure adequate bonding and integration of the layers together without undue experimentation.	
Regarding the claimed property of the composite material absorbing and dissipating high energy forces more than the elastomer alone or the reinforcing nanoparticle material alone, wherein the high energy forces absorbed and dissipated have a straining rate from 104 to 106 Hz and the claimed storage modulus and loss modulus of the elastomer increases as a shore hardness of the elastomer increases as measured by DMA, Restuccia teaches the absorption of energy but does not measure the performance within the claimed range.  Additionally, although the prior art combination does not explicitly disclose these features, the claimed properties are deemed to flow naturally from the teachings of the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention specifically a composition comprising polyurethane elastomer fiber and nanoparticles, such as nanoclay or nanographite.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  Additionally, based on the instant disclosure, the claimed storage modulus and loss modulus of the elastomer as measured by DMA appears to result from the presence of nanoparticles in conjunction with the elastomer.  As the prior art combination teaches the elastomer fiber with nanoparticles, the claimed storage modulus and loss modulus of the elastomer behavior appears to flow naturally from the teachings of the prior art combination.
Regarding claims 4 and 5, the prior art combination teaches the elastomer being a polyether and ester based polyurethane thermoplastic elastomer (Restuccia, para 0074).
Regarding claim 10-13, the prior art combination teaches the elastomer being Hybar 7311 having a glass transition temperature being -13.6°C (Restuccia, para 0089-0091, Table 1).  While the frequency is not specified, given the range of frequency, the glass transition temperature would be expected to occur at a frequency within the claimed range of 1 hertz to 1000 hertz, absent evidence to the contrary. 
Regarding claim 17, the prior art combination teaches a composite comprising a skin lay-up, an interlayer, an adhesive layer, a honeycomb layer, another adhesive layer with interlayer, and another skin layer (7 layers) (Restuccia, Fig. 14).
Regarding claim 18, the prior art combination teaches the nanoparticle being incorporated into the nonwoven and the nonwoven being meltblown (Restuccia, para 0011, 0018, 0074).  Additionally, the limitation “wherein the reinforcing nanoparticle material is incorporated by a method selected from the group consisting of dip coating, ultrasonic spray coating and melt blowing” is a product by process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 19, the limitation “wherein the composite material is capable of enhancing the ballistic resistance of an article” is a limitation regarding the intended use of the composite.  The composite of Restuccia is capable of enhancing ballistic resistance of an article as it provides additional structure and protection as well as providing mechanical dampening (Restuccia, para 0038-0042).  
Regarding claim 40, the prior art combination teaches composite material being used in commercial and military aircraft and spacecraft primary and secondary structure providing acoustic and vibration damping (Restuccia, para 0026, 0038, 0041, 0053).  Regarding the claimed property of the article, although the prior art does not disclose this feature explicitly regarding high energy forces, the claimed properties are deemed to flow naturally from the teachings of the prior art combination since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention, specifically a composition comprising polyurethane elastomer fiber and nanoparticles, such as nanoclay or nanographite, and teaches the absorption of energy by the composite.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 41, the prior art combination teaches the article being an airplane (Restuccia, para 0038), which would be ballistic resistant. 

Claims 1, 3-6, 17-19, 40-41, and 47-48, are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2003/0200861 to Cordova in view of US Pub. No. 2010/0048076 to Creyghton and US Pub. No. 2003/0108633 to Yamakawa.
Regarding claims 1, 3-5, 17-19, 40-41, and 47-48, Cordova teaches an armor system (composite) comprising a plurality of fibrous layers (Cordova, abstract), specifically a plurality of nonwoven networks (each layer comprises a web, specifically nonwoven fibrous webs, claim 3) (Id., para 0049) that are consolidated, such as thermally (Id., para 0050).  Cordova teaches the use of organic filaments such as polyurethane (Id., para 0032).  Cordova teaches polyurethane being thermoplastic (Id., para 0058), distinct from thermosetting urethanes (Id., para 0057), reading on the polyurethane forming the organic filaments being an elastomer, specifically a thermoplastic polyurethane elastomer polymer (claims 4-5) and each web in each layer comprising an elastomer.  Cordova teaches the armor system being ballistic resistant and minimizing deformation and penetration from such impacts (Id., para 0002).
Cordova does not teach the system comprising a reinforcing nanoparticle material. 
However, Creyghton teaches a fibrous web comprising a coating of an elastomer, such as polyurethane rubber, and particles (Creyghton, abstract, para 0001, 0029, 0038), specifically particles having an average size in the range of 0.1-1 micron (nanoparticles) (Id., para 0027) and comprising fullerene (Id., para 0029).  Creyghton teaches the web being used in the field of ballistic by providing both ballistic and puncture protection (capable of enhancing the ballistic resistance of an article, claim 19) (Id., para 0068-0071). Creyghton teaches the fibrous web being a nonwoven fibrous web (Id., para 0026) and the flexibility and light weight of the material being maintained (Id., para 0068).  Creyghton teaches 0.1-10% of the surface area of the fibers being covered such that there is almost no increase in weight and minimum loss of flexibility (Id., para 0072). Creyghton also teaches an embodiment involving a core shell particle, having a hard core and rubber shell, wherein the rubber is present in an amount of 0.1-10%, more preferably 0.1-1 wt% and the weight ratio between the core material and the shell material in the final fibrous web is 1:10-10:1, preferably 1:5-1:1 (Id., para 0074-0076).  This means the hard core would be more preferably be 0.01-1wt%.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the system of Cordova, wherein the fibrous web is coated with fullerene, nanoparticles Creyghton, motivated by the desire of using conventionally known materials predictably suitable for ballistic application and military application as well as to provide ballistic and puncture protection to the fabric while maintaining lightweight and flexibility of the fibrous web.  
While the percent surface area of the fiber covered by the fullerene nanoparticles is taught, and not the weight percent, the prior art combination teaches there being almost no increase in the weight of the material (Creyghton, para 0072), which would be encompassed by the weight percentage being about 0.2 w% to 0.4 wt%.  The prior art combination also teaches an embodiment involving a core shell particle, having a hard core and rubber shell, wherein the rubber is present in an amount of 0.1-10%, more preferably 0.1-1 wt% and the weight ratio between the core material and the shell material in the final fibrous web is 1:10-10:1, preferably 1:5-1:1 (Id., para 0074-0076).  This means the hard core would be more preferably be 0.01-1wt%.  The prior art combination teaches particle bound to the surface of the fibrous web increasing the friction between the yarns of the web, wherein the inter-yarn friction is an important parameter in the ballistic protection of the fibrous web (Id., para 0067-0070).
While the reference does not specifically teach the claimed range of from 0.1% to 3% (claim 1), specifically 0.2 wt% to 1 wt% (claim 47), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the amount of the fullerene nanoparticle, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art and to achieve the desire ballistic and puncture resistance properties.
The prior art combination is silent with regards to the specific properties of the polyurethane thermoplastic used to form the organic fibers, specifically the hard segment being an aromatic based segment and the soft segment being ether or ester based and the Shore A and Shore D hardness of the polyurethane. 
However, Yamakawa teaches a thermoplastic elastomer nonwoven formed of melt-spinnable polyurethane elastomers having a shore A hardness from 75 to 98 that reduces wrinkles and change in shape associated with delayed restoration (Yamakawa, abstract, para 0044).  Yamakawa teaches that when the shore A hardness is 75 or lower, the tensile strength of the elastomer decreases and when the shore A hardness is 98 or higher, the stretch restoration decreases (Id., para 0044).  Yamakawa teaches a specific embodiment using a thermoplastic polyurethane polymer having a Shore A hardness of 90 obtained by polymerizing diol comprising butanediol, hexanediol and adipic acid as a soft segment (polyester) and 4,4’-diphenylmethane diisocyanate (MDI) (aromatic hard segment) (Id., para 0063).  It would have been obvious to one of ordinary skill before the effective filing date to form the system of the prior art combination, wherein the thermoplastic polyurethane elastomer used to form the nonwoven is the thermoplastic polyurethane polymer having a Shore A hardness of 90 of Yamakawa, motivated by the desire of using conventionally known thermoplastic polyurethane elastomers predictably suitable for forming nonwoven in order to balance the tensile strength with the stretch restoration, as taught by Yamakawa. Shore A hardness of 90 equates to a Shore D hardness of about 39.
The limitation “wherein the plurality of layers of the web are hot pressed at a temperature from 85°C to 200°C to form the composite material while maintaining the fibrous structure of the web” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter, especially given that consolidation by heat and pressure are taught.  The fibrous structure necessarily be maintained or composite would no longer comprise the recited plurality of fibrous layers.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  
Regarding the claimed absorption and dissipation of ballistic forces having a strain rate ranging from 104 Hz to 106 Hz and the storage modulus and loss modulus of the elastomer increasing as the shore hardness increases, although the prior art is silent to this feature, the claimed properties are deemed to flow naturally from the teachings of the prior art combination since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention, specifically a composite for an armor system comprising a plurality of fibrous layers of thermoplastic polyurethane elastomer, coated with fullerene nanoparticles.  Products of identical structure and composition cannot have mutually exclusive properties.  Additionally, the system is directed towards ballistic protection.  The instant disclosure discusses ballistic forces being within the claimed strained ranges.  Therefore, to provide ballistic protection, absorption and dissipation of the ballistic forces, such as the claimed strain rate frequencies, would be present in order to properly function as ballistic protection.  The burden is on the Applicants to prove otherwise.  
Regarding claim 17, the prior art combination teaches the composite material comprising a three layers (Cordova, para 0021).
Regarding claim 18, the limitation “wherein the reinforcing nanoparticle material is incorporated by a method selected from the group consisting of dip coating, ultrasonic spray coating and melt blowing” is a product by process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 40, the prior art combination teaches the presence of two layers of pliable networks of fibers (Cordova, para 0047-0049), the one fibrous layer mapping to the composite and the other mapping to an article.  As additional material is present with the additional layers, specifically those coated to improve ballistic and puncture performance, the article, when paired with this composite would necessarily absorb and dissipate high energy forces more than the article alone.  
Regarding claim 41, the prior art combination teaches the system being an armor system for ballistic protection (Cordova, abstract, para 0002), reading on the article being ballistic resistant.
Regarding claim 48, the prior art combination teaches the reinforcing nanoparticle material being applied to the fibrous substrate after plasma activation of the substrate, such as using N2 or CO2 gases, and by plasma treatment (Creyghton, para 0041-0043).
The limitation “wherein the reinforcing nanoparticle material is incorporated by ultrasonic spray coating” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

	
Claims 10-13 are rejected under 35 U.S.C. 103 as obvious Cordova in view of Creyghton and Yamakawa, as applied to claims 1, 3-6, 17-19, 40-41, and 47-48 above, and further in view of “Development of Shape Memory Polyurethane Fiber with Complete Shape Recoverability” to Zhu.
Regarding claims 10-13, the prior art combination is silent with regards to the specific properties of the polyurethane thermoplastic used to form the organic fibers, specifically the glass transition temperature of the polyurethane.
However, Zhu teaches the long, disorder flexible soft segment with low glass transition temperature are responsible for the high stretchability (Zhu, p. 1386, top of 2nd column), and teaches formation of fibers using different polyurethanes, such as PU56-120, which has a glass transition temperature of 29.1°C (Id., Table 1, Table 3).  Zhu teaches PU56-120 shows complete thermal responsive recovery (Id., p. 1392, bottom 2nd column, p. 1304, conclusion).  It would have been obvious to one of ordinary skill before the effective filing date to form the system of the prior art combination, wherein the thermoplastic polyurethane is the PU56-120 of Zhu, motivated by the desire of using conventionally known polyurethane predictable suitable for use in the formation of fibers and to impart a thermal response recovery behavior to the fibrous web.

Claim 15 is rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2003/0200861 to Cordova in view of US Pub. No. 2010/0048076 to Creyghton, US Pub. No. 2003/0108633 to Yamakawa, and US Pub. No. 2009/0326128 to Macossay-Torres. Claims 1, 3-6, 16-19, 40-41, and 47-48, remain as applied above.
Regarding claim 15, the prior art combination does not teach the fullerene being specifically fullerene 60 (carbon60).  However, Macossay-Torres teaches fibers (Macossay-Torres, abstract) made from polymers, such as polyurethane including Lycra®, poly(ester urethane) and poly(ether urethane) (elastomers) (Id., para 0007-0008), comprising nanoparticles, such as carbon nanoparticles, more specifically buckyball nanoparticles (C60, fullerene-60) (Id., para 0011), present in the fiber at a total weight percent from 0.0001-10% (Id., para 0011).  Macossay-Torres teaches the nanoparticle render the fibers stronger and lighter for various application including military or other clothing (Id., para 0006).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the system of the prior art combination, wherein the fullerene nanoparticles are fullerene-60 nanoparticles, motivated by the desire of using conventionally known fullerene predictably suitable for use in polyurethane fiber application, such as for military, and to impart strength.

Allowable Subject Matter
Claims 42-45 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as US Pub. No. 2003/0200861 to Cordova, US Pub. No. 2010/0048076 to Creyghton, US Pub. No. 2009/0326128 to Macossay-Torres and US Pub. No. 2003/0108633 to Yamakawa, does not teach the specifically claimed composite material that absorbs and dissipates ballistic forces having a strain rate ranging from 104 Hz to 106 consisting of a plurality of layers, wherein each of the plurality of layers consists of a nonwoven web and a reinforcing nanoparticle material of carbon60, wherein the nonwoven web in each layer consist of an elastomer that is a thermoplastic polyurethane polymer having a shore hardness value of 90, wherein the nanoparticle material is coated on the web via ultrasonic spray coating or incorporated in the web via melt blowing and the nanoparticle material is present at an add on weight percent from about 0.2 wt% to about 0.4 wt%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments
Applicant's arguments filed November 5, 2021, have been fully considered but they are not persuasive with regards to the prior art rejection of claims 1, 3-6,8,10-13,15,17-19,41 and 47-48. 
Applicant argues, with regards to the applicant of Restuccia, Macossay-Torres, and Yamakawa, that Restuccia, at best, describes a composite that comprises a viscoelastomeric interleaf, which in some embodiments only comprises a single layer of nonwoven material positioned between a pair of adjacent layers of a textile and does not particularly teach or suggest a composition material comprising a plurality of webs comprising an elastomer, particularly wherein the plurality of elastomeric webs are bonded together via hot pressing while maintaining the fibrous structure of the web.  Instead, Applicant argues that Restuccia can include only a single elastomeric layer incorporated with other composite layers due to impregnation with a resin and subsequent curing via a coating with an adhesive, not hot pressing of web layers as described in the instant specification.  Examiner respectfully disagrees.  Examiner would like to highlight that independent claim 1 only requires a plurality of webs and does not requires the webs to be in nonwoven form.  Restuccia teaches the viscoelastic interleaf comprises at least one thin layer of nonwoven material positioned between a pair of adjacent layers of the textile (Restuccia, para 0008), therefore the invention of Restuccia contains a plurality of layers, including at least one thin layer of nonwoven material.  At least one layer encompasses the presence of more than one layer, therefore reading on a plurality of thin layers of nonwoven material.  Restuccia even details the use of multiple nonwoven (Id., Table 4). Therefore, the invention of Restuccia encompasses the use of a plurality of layers of a web.  
Restuccia also teaches the composite being consolidated by applying at least one of heat, vacuum, and external pressure (Restuccia, para 0069, 0053, 0057, 0116-0117).  As discussed above, the limitation involving the plurality of layers of the web being hot pressed together at a temperature from 85°C to 200°C to form the composite material having adhesion between layers is a product-by-process limitation.  Restuccia already establishes the plurality of layer of a web comprising an elastomer and nanoparticles.  Restuccia also teaches the layers being consolidated by heat and/or pressure.  The term “consolidation” is generally known in the art to mean “application of heat and pressure to form composite structures” as evidence by Celanese (see Celanese, p. 4).  While the specific conditions are not disclosed, the desired effect, adhesion between the layers, is implied by the term “consolidate” or “consolidation.”  Examiner would also like to highlight that while a temperature has been specified, other process conditions, such as duration and pressure, or material properties influence by the process temperature, glass transition temperature or melting point, have not been specified.  The prior art does not teach fully melting and teaches the interleaf comprising at least one thin layer of nonwoven material.  If the fibrous structure was lost during consolidation, it would no longer be considered a nonwoven web.  Therefore, the fibrous structure of the web would be maintained.  If Applicant is implying that the layers cannot also have addition bonding mechanism present, this argument is not commensurate in scope with the claimed invention.
Applicant argues that Yamakawa is not particularly related to materials with enhanced anti-ballistic properties. However, Yamakawa is related to nonwoven materials formed of thermoplastic polyurethane.  Additionally, Yamakawa teaches how the shore hardness influence the properties of the fiber, such as stretch restoration and tensile strength, which is pertinent to the properties of the nonwoven and articles formed thereof.
Applicant argues, with regards to the application of Cordova, Creyghton, and Yamakawa, that neither Cordova nor Creyghton are particularly limited to elastomeric webs and the layers of Cordova do not appear to be hot pressed at a temperature from 85°C to 200°C to form the composite material having adhesion between layers while maintaining the fibrous structure of the web, instead teaching thermal consolidation the layers are heated with a fiber to provide point bonding.  As discussed above, the limitation involving the plurality of layers of the web being hot pressed together at a temperature from 85°C to 200°C to form the composite material having adhesion between layers is a product-by-process limitation.  While the specific conditions are not disclosed, the desired effect, adhesion between the layers, is implied by the term “consolidate” or “consolidation.”  Examiner would also like to highlight that while a temperature has been specified, other process conditions, such as duration and pressure, or material properties influence by the process temperature, glass transition temperature or melting point, have not been specified.  The prior art does not teach fully melting and teaches the interleaf comprising at least one thin layer of nonwoven material.  If the fibrous structure was lost during consolidation, it would no longer be considered a nonwoven web.  Therefore, the fibrous structure of the web would be maintained.  If Applicant is implying that the layers cannot also have addition bonding mechanism present, this argument is not commensurate in scope with the claimed invention.
Applicant argues that Macossay-Torres generally teaches 0.001 to 10 wt% nanoparticle loading which is a much broader range than the instant specification describing the composite having between 0.1 wt% and 3 wt%.  Applicant argues that nanoparticle loading above 3 wt% did not always provide an improvement in moduli, citing p. 61 lines 8-9 and argues that the level of moduli improvement would have been unexpected.  Applicant appears to be arguing that the claimed range is critical.  However, the data relied upon focuses on carbon60.  The claim is open to any type of nanoparticle, not just carbon60.    Applicant is relying on a single data point for carbon60 at 5 wt% and the absence of nanoparticle outside the range for this assertion.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Applicant has not provided this information commensurate in scope with the claim limitations.  Additionally, there are indication that the dip coating provided little to no improvement in storage and loss moduli of the sandwich composite at 1, 3, and 5 add on weight percent for nanoclay and C60 (see instant disclosure p. 60 lines 25-31).  This portion does not appear to support Applicant’s argument that 3 wt% is critical for achieving the benefit.
Applicant argues, with regards to claim 15, that Macossay-Torres describes a variety of carbon-based nanoparticles, including not only graphite and buckyball nanoparticles but also amorphous carbon nanoparticles, carbon onion nanoparticles, carbo nanotubes and carbon nanofibers as well as various inorganic nanoparticles.  Similarly, Applicant argues that Creyghton also describes a wide variety of nanoparticles whereas the instant specification describes that the particular types of nanoparticles recited in 15 are particularly advantageous for use in composition as they provide composite material with improved moduli, referencing Table 11 on pages 45-46.  Applicant argues that one of ordinary skill in the art would not have necessarily selected the particular types of nanoparticles based on the broad teachings of the cited combination and would have found the effects surprising.  However, Table 11 details only the behavior of the claimed nanoparticles.  There is no evidence that other nanoparticle would not display similar benefit and Applicant has not shown unexpected results based on the type of nanoparticle used.  Both graphite and carbon60 showed improved properties.  Applicant has not provided evidence of unexpected results of using the claimed nanoparticle of claim 15.  Therefore, Examiner maintains the rejections detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A GILLETT/               Examiner, Art Unit 1789